 Case 4:18-cv-00469-ALM Document 456 Filed 03/08/21 Page 1 of 2 PageID #: 13733



                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

 WAPP TECH LIMITED PARTNERSHIP
 AND WAPP TECH CORP.,

               Plaintiffs,
         v.
                                                      Case No. 4:18-cv-00469-ALM
 SEATTLE SPINCO, INC., ET AL.,

               Defendants.



                             DEFENDANTS TRIAL EXHIBIT LIST

No.      Admitted     Description                           Bates Range
         3/3/2021
                      Performance Engineering Pricing
D0082                 Changes QI2018                         MFDEFS00029988 - MFDEFS00030000
         3/3/2021
D0088                 NV FAQ                                 MFDEFS00167082 - MFDEFS00167083
         3/2/2021
D0123                 LoadRunner Enterprise Data Sheet       MFDEFS00003742 - MFDEFS00003746
         3/2/2021     LoadRunner Professional Data
DO 124                Sheet                                  MFDEFS00003853 - MFDEFS00003856
         3/4/2021
D0129                 Welcome to UFT Mobile                  MFDEFS00028946 - MFDEFS00029951
         3/2/2021     Micro Focus Performance Testing
D0133                 Solutions                              MFDEFS00167429 - MFDEFS00167437
         3/2/2021     The Total Impact of Micro Focus
                      Continuous Solutions (Roboostoff
D0154                 Depo. Ex. 102)
         3/4/2021     U.S. Patent Application Publication
D0156                 No. 2003/0156549 (Binder)              DEF006418 -DEF006428
         3/2/2021
DO 160                LR 12.56 and 12.57 User Guide          MFDEFS00003943 - MFDEFS00005498
         3/2/2021     May-June 2005 communications
DO 193                with Macromedia                        WAPP0009657-WAPP0009664
         3/4/2021     Sun Microsystems User s Guide -
                      Wireless Toolkit, Version 2.1 Java
D0202                 2 Platform, Micro Edition              DEF005413 -DEF005534


                                                  1
 Case 4:18-cv-00469-ALM Document 456 Filed 03/08/21 Page 2 of 2 PageID #: 13734



        3/4/2021   Micro Focus Data Sheet - UFT
D0211              Mobile
        3/3/2021   What's New With Loadrunner And
D0225              Performance Center 12.60           MFDEFS00006428 - MFDEFS00006457
        3/2/2021

D0249              Loadrunner Cloud Licenses          MFDEFS00286000 - MFDEFS00286007
        3/2/2021   Loadrunner And Performance
D0251              Center Ds                          MFDEFS00286010 - MFDEFS00286011
        3/4/2021   LoadRunner Professional Data       MFDEFS00292403 -
D0255              Sheet                              MFDEFS00292406
        3/2/2021                                      MFDEFS00292407 -
D0256              LoadRunner Enterprise Data Sheet   MFDEFS00292410




                                           2
